DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 09/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims:
Claims 1-4, 6, 8-11, 13, 15-18, and 20 are pending.
Claims 5, 7, 12, 14, 19 and 21 are cancelled.
Note: terminal, server and computer are interchangeable used by examiner throughout this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or(a)(2) as being anticipated by Zalewski, USPG_Pub. 20070214476.

	Regarding claims 1, 8, 15, Zalewski discloses a server comprising a processor configured to: 
receive a live content from a first terminal through a network (fig. 5, 504 fig. 6, 602 (local cable company receives broadcast content and reference file to determine places where other assets can be instead in the dynamically replaceable props)); 
generate an area within a video image of the live content, the area designated by a distributor of the live content (fig. 4, 410; Para. 90 (replaceable props are generated with reference files which are sent to cable head ends (distributor) to dynamically add assets to the generated props-the prop generator meets area designator)); 
select another content responsive to a second operation by the server (fig. 5, 506; Para. 96-97 (asset selection is based on reference file)), a second terminal, or a third terminal, the another content (advertisement is the another content) provided by the second terminal (fig. 4-6; Para. 94-95 (the winning advertiser is the second terminal-content provider is the first terminal)); and 
generate a distribution content by superimposing the another content on the area in the live content (fig. 6, 602; Para. 100); and  
distribute the distribution content to the third terminal through the network (fig. 6. 600; Para. 101).  

Regarding claims 2, 9, 16  Zalewski discloses all in claims 1, 8, 15.  In addition Zalewski discloses the server, wherein the processor is configured to generate the area within the video image of the live content responsive to a first operation of the first terminal (Para. 31 (content provider identifies old props and use it to create a dynamically replaceable prop-the content provider has the first terminal)).  

Regarding claims 3. 10. 17 Zalewski discloses all in claims 1, 8, 15.  In addition Zalewski discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the server (fig. 5, 506; Para. 96-97 (asset selection is based on reference file-and is performed at server (local cable server) and it’s the operation after parsing the reference file and identifying the props)).  




Regarding claims 4, 11, 18 Zalewski discloses all in claims 1, 8, 15.  In addition Zalewski discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the second terminal (fig. 5, 502; Para. 94-96 (bidding determines which advertiser ass is selected to replace the prop-the advertiser is the second terminal-bidding is an operation)). 

Regarding claims 6, 13, 20 Zalewski discloses all in claims 1, 8, 15.  In addition Zalewski discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the third terminal (Para. 52, 102 (user operation create user profile by which assets can be selected for insertion by local headend)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422